*755Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered May 1, 2002. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the seventh degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him of two counts of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1], [12]) and one count of criminal possession of a controlled substance in the seventh degree (§ 220.03), defendant contends that County Court erred in denying his request to charge the agency defense. We reject that contention, inasmuch as there is no view of the evidence that defendant had a relationship with the undercover officer who purchased the controlled substance (see People v Herring, 83 NY2d 780, 782-783 [1994]). Also contrary to defendant’s contention, the conviction is supported by legally sufficient evidence that defendant intentionally aided the seller of the controlled substance by supplying the seller with the drugs and facilitating the sale of the drugs to the undercover agent (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Finally, the sentence is not unduly harsh or severe. Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.